Case 1:20-cv-02310-GLR Document 18-5 Filed 09/03/20 Page 1 of 6




          Exhibit 2
                    Case 1:20-cv-02310-GLR Document 18-5 Filed 09/03/20 Page 2 of 6

                                                                                    Seth Galanter <sgalanter@youthlaw.org>



Re: CORA request re: Title I equitable services and ESSER funds
1 message

D51 Communicate <communicate@d51schools.org>                                                     Thu, Aug 13, 2020 at 11:56 AM
To: Seth Galanter <sgalanter@youthlaw.org>

 Hi Mr. Galanter,

 In response to your request regarding Title I equitable services and ESSER funds, I have attached some documentation,
 and the answers to your questions are below.

 1. MCVSD spent $16,409 on equitable services to Non-Public schools for Title I-A in FY 2019-20. Three schools
 requested Title I-A funding. The calculation was based on their low-income students which totaled 18 students.

 2. Based on preliminary allocation MCVSD will spend $30,393 on equitable services to Non-Public schools for Title I-A in
 FY 2020-21. Three schools requested Title I-A funding. The calculation was based on their low-income students which
 totaled 21 students.

 3. ESSER funding for Non-Public schools used enrollment-based funding as MCVSD is planning to use ESSER funding
 for the entire district, not just for low-income (Title I-A) schools. No low-income information was collected from the Non-
 Public schools that are requesting ESSER funding. Based on anticipated allocation, MCVSD will spend $113,352 on
 equitable services to Non-Public schools.

 Thanks,
 Catherine Foster
 D51 Communications




 On Tue, Aug 11, 2020 at 7:42 AM Seth Galanter <sgalanter@youthlaw.org> wrote:
  Under the Colorado Open Records Law § 24-72-201 et seq., I am requesting an opportunity to obtain copies of public
  records regarding:

   1. How much Mesa County Valley 51 spent on equitable services in 2019-20 under Title I, and the basis for
   calculating its equitable shares (i.e., the number of private schools that sought services for their students, and the
   number of low income/free lunch students enrolled in those schools).

   2. The same information regarding equitable services for 2020-21, if available.

   3. Any estimates of how much of its Elementary and Secondary School Emergency Relief (ESSER) fund allotment
   Mesa County Valley 51 would be required to spend on equitable services for private school students under both the
   poverty-based and enrollment-based approaches to equitable services.

   If there are any fees for searching or copying these records, please inform me if the cost will exceed $30. This
   information is not being sought for commercial purposes.

   If access to the records I am requesting will take longer than three working days, please contact me with information
   about when I might expect copies of the requested records.

   If you deny any or all of this request, please include in your response which specific reason(s) for refusal.

   Thank you for considering my request.

   -Seth Galanter
                Case 1:20-cv-02310-GLR Document 18-5 Filed 09/03/20 Page 3 of 6
 -------------------------------------------
 Seth Galanter (Pronouns: he / him / his)
 Senior Director
 National Center for Youth Law
 (202) 288-8188 (cell)
 www.youthlaw.org

3 attachments
   ESSER Equitable FY 2020-21.pdf
   55K
   Title I-A Equitable FY 2019-20.pdf
   73K
   Title I-A Equitable FY 2020-21.pdf
   73K
                                Case 1:20-cv-02310-GLR Document 18-5 Filed 09/03/20 Page 4 of 6

                                    Title I, Part A Equitable Expenditures
                                                     for FY 2019 - 20
                                               Low-Income Students
           Title Schools            in Title Schools       in Non-Public Schools                             Total
Chatfield                                                252                                  0                            252
Chipeta                                                  368                                  0                            368
Clifton                                                  331                                  2                            333
DIA                                                      143                                  0                            143
Dos Rios                                                 221                                  1                            222
Fruitvale                                                293                                  5                            298
Linc OM                                                  213                                  2                            215
Mesa View                                                208                                  2                            210
MGMS                                                     504                                  1                            505
Nisley                                                   376                                  3                            379
Orch Ave                                                 260                                  0                            260
Pear Park                                                299                                  2                            301
R-5                                                      214                                  0                            214
Rocky Mtn                                                354                                  0                            354
Shelledy                                                 197                                  0                            197
Thunder Mtn                                              254                                  0                            254
Tope                                                     134                                  0                            134
Total                                                  4621                                  18                          4639

Percentage of Students                                0.9961                             0.0039                                                     1.0000

Proportionate Share of
$4,228,839 Title I Allocation   $              4,212,430       $                         16,409                                  $             4,228,839




                                      Low-Income                                                      Equitable Expenditure           For Parents                 for Instruction and
Non-Public School Name               Student Count                      Title I School                      Allocation               and Families              Professional Development
Holy Family                                                                                       $                        912   $                      9    $                        903
                                           1                   Mesa View


Landmark Baptist                                                                                  $                    11,851    $                    118    $                    11,733
                                           2                   Clifton
                                           1                   Dos Rios
                                           5                   Fruitvale
                                           1                   LOM
                                           1                   Mesa View
                                           2                   Nisley
                                           1                   MGMS


Life Academy                                                                                      $                     3,646    $                     36    $                     3,610
                                           1                   LOM
                                           1                   Nisley
                                           2                   Pear Park


Total                                     18                                                  -   $                    16,409    $                    163    $                    16,246
                                Case 1:20-cv-02310-GLR Document 18-5 Filed 09/03/20 Page 5 of 6

                                     Title I, Part A Equitable Expenditures
                                                      for FY 2020-21
                                                Low-Income Students
           Title Schools             in Title Schools       in Non-Public Schools                           Total
Chatfield                                                216                                 4                            220
Chipeta                                                  348                                 0                            348
Clifton                                                  298                                 1                            299
DIA                                                      128                                 0                            128
Dos Rios                                                 229                                 0                            229
Fruitvale                                                255                                 5                            260
Linc OM                                                  182                                 0                            182
Mesa View                                                195                                 6                            201
MGMS                                                     428                                 0                            428
Nisley                                                   316                                 2                            318
Orch Ave                                                 226                                 0                            226
Pear Park                                                282                                 0                            282
R-5                                                      198                                 0                            198
Rocky Mtn                                                352                                 0                            352
Shelledy                                                 165                                 0                            165
Thunder Mtn                                              239                                 3                            242
Tope                                                     116                                 0                            116
Total                                                   4173                                21                          4194

Percentage of Students                                0.9950                            0.0050                                                     1.0000

Proportionate Share of
$6,069,879 Title I Allocation    $              6,039,486      $                        30,393                                  $             6,069,879




                                       Low-Income                                                    Equitable Expenditure           For Parents                 for Instruction and
Non-Public School Name                Student Count                    Title I School                      Allocation               and Families              Professional Development
Holy Family                                                                                      $                      2,895   $                     29    $                       2,866
                                            1                  Mesa View
                                            1                  Thunder Mtn


Landmark Baptist                                                                                 $                    15,920    $                    159    $                     15,761
                                            1                  Clifton
                                            1                  Fruitvale
                                            2                  Fruitvale
                                            3                  Mesa View
                                            2                  Nisley
                                            1                  Thunder Mtn
                                            1                  Thunder Mtn


Life Academy                                                                                     $                    11,578    $                    116    $                     11,462
                                            2                  Chatfield
                                            2                  Chatfield
                                            1                  Fruitvale
                                            1                  Fruitvale
                                            2                  Mesa View


Total                                      21                                                -   $                    30,393    $                    304    $                     30,089
                   Case 1:20-cv-02310-GLR Document 18-5 Filed 09/03/20 Page 6 of 6


                       ESSER EQUITABLE EXPENDITURES
                                   Non-Public Schools
                                         FY 2020-21
A. Number of Students
A1. LEA Enrollment                                                                   21098
A2. Participating Private Schools Enrollment                                           738
A3. Total Enrollment = A1 + A2                                                       21836
B. Title II, Part A Allocation
B1. Total LEA Allocation                                                     $   3,409,529
B2. Administrative Costs (for public and private school programs)            $      55,674
B3. LEA Allocation Minus Admin Costs = B1 - B2                               $   3,353,855
C. Per Pupil Rate
C1. B3 divided by A3                                                         $      153.59
D. Equitable Services
Amount LEA must reserve for equitable services for private school teachers
and other educational personnel = A2 x C1                                    $     113,352


Non-Public School Name                                                       Student Count    Per School
Bookcliff Christian                                                                      61         9,369
Intermountain Adventist                                                                  34         5,222
Holy Family                                                                             411        63,127
Life Academy                                                                             66        10,137
Landmark Baptist                                                                        103        15,820
Messiah Lutheran                                                                         63         9,676
                                                                                        738 $     113,352
